DETAILED ACTION
This is in response to applicant's communication filed on 04/05/2022, wherein:
Claim 1-9 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. US 11328525 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.


US 11328525 B2
17713697
1. A method for calculating a deviation relation of a population of a random number of objects registered on an image comprising: 
i.) identifying the objects in the image, ii.) estimating a number of identified objects, iii.) identifying abnormalities in the image, iv.) identifying objects with abnormalities in the image, v.) estimating a number of objects with abnormalities, and vi.) calculating a relation of objects with abnormalities to all objects in the image; wherein the objects are organisms, the organisms are bees, the abnormalities are pests, and the identification of the objects in the image comprises using a combination of deep and shallow convolutional neural networks.

2. The method for calculating the deviation relation of the population registered on the image according to claim 1 wherein the pests are varroa mites.

3. The method for calculating the deviation relation of the population registered on the image according to claim I wherein the identification of the abnormalities in the image comprises utilizing the changes and/or difference in color, reflectivity, and/or shadows between the abnormality and the object for identifying the abnormality.

4. A non-transitory programmable medium comprising a computer program which, when executed on a computer, causes the computer to perform the method according to claim 1.

5. A handheld computer device comprising at least one image sensor, at least one microprocessor and at least one application for communicating image information to a server and/or an externally arranged computer device executing the computer program that causes the computer device to perform the method according to claim 1.

6. A system comprising means for communication associated with at least one computer, where the computer is arranged with at least one microprocessor and an arrangement for storage of a computer program wherein the computer executes a computer program that causes the computer to perform the method according to claim 1.
1. A method for calculating a deviation relation of a population of a random number of objects registered on an image comprising the following method steps; i.) identifying the objects in the image, ii.) estimating the number of identified objects, iii.) identifying abnormalities in the image, iv.) identifying objects with abnormalities in the image, v.) estimating the number of objects with abnormalities, vi.) calculating the relation of objects with abnormalities to all objects, wherein the identification of the abnormalities in the image comprises utilizing the changes and/or difference in color, reflectivity, and/or shadows between the abnormality and the object for identifying the abnormality.

2. The method for calculating the deviation relation of the population registered on the image according to claim 1 wherein the objects are organisms.

3. The method for calculating the deviation relation of the population registered on the image according to claim 2 wherein the organisms are bees.

4. The method for calculating the deviation relation of the population registered on the image according to claim 1 wherein the abnormalities are pests.

5. The method for calculating the deviation relation of the population registered on the image according to claim 4 wherein the pests are varroa mites.

6. The method for calculating the deviation relation of the population registered on the image according to claim 1 wherein the identification of the objects in the image comprises using a combination of deep and shallow convolutional neural networks.

7. A programmable medium comprising a computer program which, when executed on a computer, causes the computer to perform the method according to claim 1.

8. A handheld computer device comprising at least one image sensor, at least one microprocessor and at least one application for communicating image information to a server and/or an externally arranged computer device executing a computer program that causes the computer device to perform the method according to claim 1.

9. A system comprising means for communication associated with at least one computer, where the computer is arranged with at least one microprocessor and an arrangement for storage of a computer program wherein the computer executes a computer program that causes the computer to perform the method according to claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite “a programmable medium”, which makes the claim directed to non-statutory subject matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions. Given a broadest reasonable interpretation, the scope of a “a programmable medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerge et al. (“A computer vision system to monitor the infestation level of Varroa destructor in a honeybee colony”, Available online 18 July 2019) in view of Akbari (JP 5246798 B2).

Regarding claim 1, Bjerge discloses a method for calculating a deviation relation of a population of a random number of objects registered on an image (abstract, section 2.4) comprising the following method steps; 
i.) identifying the objects in the image, ii.) estimating the number of identified objects (section 2.4 and section 2.4.4 disclose bee tracking and counting), 
iii.) identifying abnormalities in the image, iv.) identifying objects with abnormalities in the image (section 2.4 and section 2.4.3 disclose varroa identification and localization), 
v.) estimating the number of objects with abnormalities, vi.) calculating the relation of objects with abnormalities to all objects (section 2.4 – “The recorded video streams were analyzed with the new developed computer vision algorithm denoted Infestation Level Estimator(ILE) to count the number of bees and identify attached varroa mites. The result was the ratio of infested bees in relation to non-infested bee”, section 3.3-3.4 – see table 3 discloses infestation level on the total population of bee).
However, the reference is silent on details about  wherein the identification of the abnormalities in the image comprises utilizing the changes and/or difference in color, reflectivity, and/or shadows between the abnormality and the object for identifying the abnormality.
Akbari discloses wherein the identification of the abnormalities in the image comprises utilizing the changes and/or difference in color, reflectivity, and/or shadows between the abnormality and the object for identifying the abnormality (description – “At below, you explain concerning the device and the like which relates to each execution form of this invention. First, wave length being sweep possible, you explain concerning the device which can identify the normality abnormality of organism organization due to the time change of reflected brightness, making use of figure 2A”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Bjerge to incorporate anomaly detection using change of reflected brightness from Akbari because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to identify anomaly using image characteristic.

Regarding claim 2, the combined teaching of Bjerge and Akbari discloses the method for calculating the deviation relation of the population registered on the image according to claim 1,  wherein the objects are organisms (Bjerge - Abstract and section 2.4 disclose bee population – i.e. organisms).

Regarding claim 3, the combined teaching of Bjerge and Akbari discloses the method for calculating the deviation relation of the population registered on the image according to claim 2,  wherein the organisms are bees (Bjerge -Abstract and section 2.4 disclose bee population).

Regarding claim 4, the combined teaching of Bjerge and Akbari discloses the method for calculating the deviation relation of the population registered on the image according to claim 1 wherein the abnormalities are pests (Bjerge -Abstract, section 2.4, and section 3 disclose abnormalities are varroa mites – i.e. pests).

Regarding claim 5, the combined teaching of Bjerge and Akbari discloses  the method for calculating the deviation relation of the population registered on the image according to claim 4, wherein the pests are varroa mites (Bjerge  - Abstract, section 2.4, and section 3 disclose abnormalities are varroa mites – i.e. pests).

Regarding claim 7, the scope and content recites a programmable medium, which, when executed on a computer, causes the computer to perform the method according to claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bjerge et al. (“A computer vision system to monitor the infestation level of Varroa destructor in a honeybee colony”, Available online 18 July 2019) in view of Akbari (JP 5246798 B2) and Vyas et al. (US 20190121877 A1).

Regarding claim 6, the combined teaching of Bjerge and Akbari discloses the method for calculating the deviation relation of the population registered on the image according to claim 1, however, silent on further details of claim 6.
Vyas discloses wherein the identification of the objects in the image comprises using a combination of deep and shallow convolutional neural networks (Fig. 4 and par. 0027).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the invention of Bjerge and Akbari, and have combination of shallow and deep neural network for training data, as taught by Vyas because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize known method for neural network training.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerge et al. (“A computer vision system to monitor the infestation level of Varroa destructor in a honeybee colony”, Available online 18 July 2019) in view of Akbari (JP 5246798 B2) and Hirano et al. (US 20190066304 A1).

Regarding claim 8, the combined teaching of Bjerge and Akbari discloses a portable computer system for executing the computer program of claim 1 (Bjerge - abstract and section 2.1 disclose mobile computer), however, the combined teaching does not explicitly discloses a handheld computer device comprising at least one image sensor, at least one microprocessor and at least one application for communicating image information to a server and/or an externally arranged computer device executing a computer program.
Hirano discloses a handheld computer device comprising at least one image sensor (abstract, Fig. 1, and par. 0023 disclose portable device 102/104/106 comprising camera), at least one microprocessor and at least one application for communicating image information to a server and/or an externally arranged computer device executing a computer program (Fig. 1, par. 0023, and 0025).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the invention of Bjerge and Akbari, and have distributed computer system for implementing image processing, as taught by Hirano because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize remote computing power.

Regarding claim 9, the combined teaching of Bjerge and Akbari discloses a portable computer system for executing the computer program of claim 1 (Bjerge - abstract and section 2.1 disclose mobile computer). However, the combined teaching is silent on details about a system comprising means for communication associated with at least one computer, where the computer is arranged with at least one microprocessor and an arrangement for storage of a computer program wherein the computer executes a computer program.
Hirano discloses a system comprising means for communication associated with at least one computer, where the computer is arranged with at least one microprocessor and an arrangement for storage of a computer program wherein the computer executes the computer program (abstract, Fig. 1, par. 0023 disclose remote server having communication capability and processing power for executing image processing tasks).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the invention of Bjerge and Akbari, and have distributed computer system for implementing image processing, as taught by Hirano because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize remote computing power.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643